In an action to recover damages for personal injuries, etc., the *640plaintiffs appeal from an order of the Supreme Court, Queens County (Dye, J.), entered November 6, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its entitlement to judgment as a matter of law by demonstrating that the alleged condition which caused the injured plaintiff to fall was open and obvious and not inherently dangerous (see Cupo v Karfunkel, 1 AD3d 48 [2003]; Pedersen v Kar, Ltd., 283 AD2d 625 [2001]; Canetti v AMCI, Ltd., 281 AD2d 381 [2001]; Wint v Fulton St. Art Gallery, 263 AD2d 541 [1999]; Binensztok v Marshall Stores, 228 AD2d 534 [1996]). In opposition, the plaintiffs failed to submit evidence sufficient to raise a triable issue of fact (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Smith, J.P., Goldstein, Adams and Townes, JJ., concur.